Mollison, Judge:
The above-enumerated appeals are for reap-praisement of the values found by the appraiser on footwear in chief value of rubber, imported from Japan.
Counsel for the parties have submitted the appeals for decision upon stipulation, on the basis of which I find that export value, as defined in section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the values of the merchandise involved and that such values were the appraised unit values, less 2 per centum inspection charges, as stated on the invoices.
Judgment will issue accordingly.